SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

974
CA 13-01420
PRESENT: SMITH, J.P., FAHEY, LINDLEY, AND VALENTINO, JJ.


JANICE MAZELLA, AS ADMINISTRATRIX OF THE ESTATE
OF JOSEPH MAZELLA, DECEASED,
PLAINTIFF-RESPONDENT,

                      V                                            ORDER

WILLIAM BEALS, M.D., DEFENDANT-APPELLANT,
ET AL., DEFENDANT.
(APPEAL NO. 2.)


GALE GALE & HUNT, LLC, SYRACUSE, MEISELMAN, PACKMAN, NEALON, SCIALABBA
& BAKER P.C., WHITE PLAINS (MYRA I. PACKMAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DEL DUCHETTO & POTTER, SYRACUSE (ERNEST A. DEL DUCHETTO OF COUNSEL),
AND ALESSANDRA DEBLASIO, NEW YORK CITY, FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John C. Cherundolo, A.J.), entered April 29, 2013. The judgment,
insofar as appealed from, awarded plaintiff money damages upon a jury
verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:    November 21, 2014                     Frances E. Cafarell
                                                  Clerk of the Court